UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1519



ELSAYED ELFEKY,

                                             Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (2:05-cv-00296-WDK)


Submitted: November 15, 2006              Decided: November 17, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elsayed Elfeky, Appellant Pro Se.          Mark Travis Coberly,
VANDERVENTER & BLACK, LLP, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Elsayed Elfeky seeks to appeal from the entry of a

consent agreement in his civil action.              See Elfeky v. United

States,   2:05-cv-00296-WDK    (E.D.   Va.   Apr.    14,   2006).     Absent

circumstances not present here, we will not entertain an appeal

from a consent judgment.      See Cohen v. Va. Elec. & Power Co., 788

F.2d 247, 249 (4th Cir. 1986); Thonen v. Jenkins, 455 F.2d 977, 977

(4th Cir. 1972).    Accordingly, we dismiss Elfeky’s appeal.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    DISMISSED




                                  - 2 -